Cooper, J.,
delivei’ed the opinion of the court.
By an act approved February 19,1892 (Laws of 1892, page 362), the county of Coahoma was divided into two districts, the court-house for the first district being fixed at Friar’s Point, and that for the second at Clarksdale. By the eleventh section of this act the board of supervisors was required to hold its meetings alternately at Friar’s Point and Clarksdale, holding the first meeting at Friar’s Point. The twelfth section of the act has relation to the making and return of the assessment-rolls by the assessor, and action thereon by the board of supervisors, and is as follows:
. “It shall be the duty of the assessor of Coahoma county to file with the clerk of the chancery court of said county two copies each of the land and personal assessment-rolls of said county, filing one of each with the said clerk at his office at Friar’s Point, and one of each at his office at Clarksdale ; and said board of supervisors, in pa-sing on said assessment-rolls, shall, at the proper meeting held by them at Friar’s Point, approve so much of the same as shall relate *420to and embrace property included and being in tbe first district of tbe county; and, at the proper meeting held in Clarksdale, they shall act on and approve so much of said roll as shall embrace and include the property within the second district of said county, in all things acting upon said rolls, so far as the territory embraced.in each of the respective districts is concerned, in the same manner as though the action on, or approval thereof, related to the approval of .assessment-rolls of different counties; and the assessor and ■clerk shall provide suitable copies of said entire rolls, as filially approved, in all instances when required by law, as though said rolls related to different counties; Provided, That only one copy of each shall be required to be filed with the auditor of public accounts when the rolls shall have been approved for, and so far as the same shall relate to, each of said districts.”
The assessor of the county completed and returned the rolls as required by law, and the board of supervisors, at the ■proper meeting for the transaction of business at Friar’s Point, took up and considered the land assessment-roll of the whole county. At this meeting the board did not confine its examination to so much of the roll as related to lands in the first district, as by law it was expressly enjoined to do, but extended its action to lands indifferently in both districts.
The appellant was the owner of a body of land in the •second, or Clarksdale, district, which had been assessed at from one to two dollars per acre. This assessment the board, at this meeting, increased to four dollars per acre. It then directed its clerk, the appellee, to so change the roll which had been filed by the assessor at Clarksdale, as that it would conform to the roll filed at Friar’s Point, as changed by its action thereon.
In conformity with this direction, the clerk made the alterations, and at the next meeting of the board at Clarksdale, presented the roll, so altered, to the board, which, thereupon, made the following order: “ Ordered by the boardj that the *421assessment-roll for the second judicial district be approved and accepted, the same having been on file with the clerk for the time required by law.”
The appellant being dissatisfied by reason of the increased valuation of its land, instituted this action of mandamus ■against the clerk of the board of supervisors, by which it seeks to compel him to disregard the changes made in the roll in so far as the same relates to lands in the second district, and to make up and certify to the auditor and tax-collector copies of the roll in so far as it relates to such lands, just as it was when filed by the assessor.
The facts above set forth appear by the petition of appellant and by the plea of the clerk, to which plea the petitioner demurred, and, its demurrer being overruled, declined to plead further, and appeals.
It is too clear for contention that the action of the board at its meeting at Friar’s Point was a nullity in so far as it related to the asséssment of the lands situated iix the second district, and its direction to the clex-k to change the roll of that district affox-ded no authority to him so to do. The act of the board and of its clerk were equally unlawful, and con-. stituted nothing more than a spoliation of the roll as returned by the assessor. If the validity of the final act of the hoax’d at Clarksdale depended iix any degx’ee upoxx what it did at Friar’s Point or upon the action of the clei’k in making the changes as directed, the contention of the appellant that xxo lawful altex’ation had been made of the roll as returned by the assessor, would be supported.
But the unlawful action at Friar’s Poiixt cannot affect what was afterwards lawfully done at Clax-ksdale. At the proper time the board convened at that place, and examined and appx-oved the roll as altered by the clerk. It was competent for the board, at that time and place, to examine the roll in so far as it related to lands in the seeoxxd distinct, and to increase the valuation of any property which, in its judgment, had been assessed too low (Code 1892, § 3Y88), and all persons *422interested are declared to be charged with notice thereof (Code, § 8791), and may appeal to the circuit court, if aggrieved by the decision of the board (Code, § 80).
The mere clerical act of noting on the roll the increase of the valuation may be done by the assessor or by the clerk of the board, if under its. direction and in pursuance of it judgment. The fact that the, roll had first been altered, and, as altered, was approved, presents the precise result which would have been reached if the supervisors had, at their meeting at Clarksdale, taken up the roll as returned by the assessor, and there made the changes. The board was in session at the proper time and place; it had power to examine and equalize the assessment, and to increase the valuation of the lauds of appellant, if, in its judgment, they had been undervalued. The law points out no particular course of proceeding, and that resorted to was violative of no right of the tax-payer, who is fully protected by the right secured to him of appeal to the circuit court.
It is finally contended by appellant that if the power be conceded to the board to give validity to the alterations of the roll made by the clerk under the invalid order made at Friar’s Point by an order subsequently made at Clarksdale, that the order appearing on the minutes of the Clarksdale session is not sufficiently definite and specific to operate as an approval of the roll as altered, but must be held to be an approval of the roll as it appeared when returned by the assessor; and this contention includes the proposition that it was necessary for the minutes of the board to show each specific change made by it on the roll.
We are of opinion that the order made by the board, under the facts disclosed in the plea of the defendant, which are admitted by the demurrer to be true, was sufficient to adopt the roll as it stood when the order was made. Manifestly, all changes, made by the board must be noted on the roll, for it, in its completed form, is the warrant upon which the collector acts in collecting the taxes due, and a copy of the roll *423filed with tlie auditor constitutes the charge against the collector for all taxes due to the state.'
Section.3788 of the code directs that the roll shall be examined and corrected, and §3793 provides that the board shall cause to be assessed any property omitted, and to correctly value any property found to be undervalued, and to correct any erroneous description of property found on the roll. All of these things must be done by changes upon the roll itself, for, as we have said, the roll, when completed, is the evidence of the sums due by the persons.and property assessed, and is the warrant for action by the collector. But that this is the proceeding contemplated by law, is clear from the concluding paragraph of §3793, which is: “And the board shall cause all corrections to be made in the rolls, which, being done, the board shall enter an order approving the assessments, with or without corrections^ as the case may be, subject to the right of parties in interest to appeal as provided by law.”
If the order of the board approving of the roll, be treated as judicial in its character, as appellant contends it to be, it is yet competent to show, by parol evidence to what it relates, to apply it to its subject. 1 Freeman on Judgments, § 273.
The plea of the defendant sets up that the roll had been altered by him before the meeting of the board at Clarksdale, and that it was the altered roll which was examined and approved by the board. This averment is admitted to be true by the demurrer, and, being true, it shows a lawful exercise of its jurisdiction by the board; and from its judgment, so rendered, the appellant, if dissatisfied, should have appealed. Having failed so to do, he is concluded by the roll as approved by tlie ‘board.

Affirmed.